DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15, in part, recites: “a gap is existed between the first body and the second body and located on the horizontal plane “ and “when the first body and the second body are unfolding relatively to reach a maximum angle, the first body contacts the second body to eliminate the gap”. There is no explicit support for this limitation in the written portion of the specification and it appears that the drawings do not show this feature either. Paragraph [0023] describes a process by which gap G11 becomes gap G12, becomes gap G13, and then surfaces 112 and 121 are abutted with one another, however the abutment of specific portions of 110 and 120 is not equivalent to the elimination of  all horizontal gaps between them, at most this may support elimination of gaps only at the abutting portions.
Next it is noted that FIG.6 clearly shows that the top of G11, which one of ordinary skill in the art would understand is on/along the horizontal plane presented in claim 13 as shown in FIG.3, retains/shows a gap between 110 and 120, and so one of ordinary skill in the art would understand that only a portion of the gap could be understood to be “eliminated” and so the gap itself cannot be said to be eliminated.
For purposes of examination “eliminated” is interpreted in light of the specification (etc. see MPEP 2111) to require only a partial elimination of a gap in order to disclose the limitation(s) of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Ma et al. US 2012/0047685).

Regarding claim 13 Ma discloses:
A portable electronic device, comprising: 
a first body (e.g. 205 Fig.2); 
a second body (e.g. 210 Fig.2); 
a first hinge (e.g. 105 Fig.1A), connected to the first body; 
a second hinge (e.g. 110 Fig.1B), connected to the second body; and 
a linking rod (e.g. 120 Fig.1A), having a first end and a second end opposite to each other (shown e.g. Fig.1A), wherein the first end is pivoted to the first hinge and eccentric to a rotation axis of the first hinge (shown e.g. Fig.1A), the second end is pivoted to the second hinge and eccentric to a rotation axis of the second hinge (shown e.g. Fig.1A), wherein the first body and the second body are rotated to be closed (shown e.g. Fig.1A) to or far away from each other (shown e.g. Fig.1B) through the first hinge, the second hinge and the linking rod, wherein an eccentric distance of a pivoting axis of the first end to the first hinge with respect to a rotation axis of the first hinge is greater than an eccentric distance of a pivoting axis of the second end to the second hinge with respect to a rotation axis of the second hinge (described paragraph [0036]), the first hinge, the second hinge, the second body, and the linking rod are located on the same horizontal plane when the first body is folding onto the second body (e.g. housing 200 FIG.2 is sat on its short end placing the structure of e.g. Fig.1C with 105, 110, 210, and 120 along a common horizontal plane). 

Regarding claim 14 Ma discloses:
when the first body is folding onto the second body, the pivoting axis of the first end to the first hinge is eccentric below the rotation axis of the first hinge (e.g. 120 attached below indicated location of center of hinge of 105 Fig.1C), and the pivoting axis of the second end to the second hinge is eccentric above the rotation axis of the second hinge (e.g. 120 attached above indicated location of center of hinge 110 Fig.1C).  

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (CHENG et al. US 2019/0317552).

Regarding claim 13 CHENG discloses:
A portable electronic device, comprising: 
a first body (e.g. 20, 40 Fig.6A); 
a second body (e.g. 10 Fig.6A); 
a first hinge (e.g. 31 FIG.6A), connected to the first body; 
a second hinge (e.g. 15 FIG.6B), connected to the second body; and 
a linking rod (e.g. 32 FIG.6B), having a first end and a second end opposite to each other (shown e.g. FIG.6B), wherein the first end is pivoted to the first hinge and eccentric to a rotation axis (e.g. AX1 FIG.6A) of the first hinge (shown e.g. FIG.6B), the second end is pivoted to the second hinge and eccentric to a rotation axis (e.g. center of 151 FIG.6A) of the second hinge (shown e.g. FIG.6B), wherein the first body and the second body are rotated to be closed (shown e.g. FIG.6A) to or far away from each other (shown e.g. FIG.7) through the first hinge, the second hinge and the linking rod, wherein an eccentric distance of a pivoting axis of the first end to the first hinge with respect to a rotation axis of the first hinge is greater than an eccentric distance of a pivoting axis of the second end to the second hinge with respect to a rotation axis of the second hinge (e.g. shown/indicated FIG.6B), the first hinge, the second hinge, the second body, and the linking rod are located on the same horizontal plane when the first body is folding onto the second body (e.g. shown FIG.6B).

Regarding claim 14 CHENG discloses:
when the first body is folding onto the second body, the pivoting axis of the first end to the first hinge is eccentric below the rotation axis of the first hinge (e.g. shown FIG.6B), and the pivoting axis of the second end to the second hinge is eccentric above the rotation axis of the second hinge (e.g. 120 attached above indicated location of center of hinge 110 Fig.1C).  

Regarding claim 15 CHENG discloses:
when the first body is folding onto the second body to generate 0 degree angle relatively, a gap (e.g. 132 FIG.6A) is existed between the first body and the second body and located on the horizontal plane (e.g. shown FIG.6A), wherein when the first body and the second body are unfolding relatively to reach a maximum angle (e.g. FIG.7), the first body contacts the second body to eliminate the gap (e.g. gap filled by 313 FIG.7), and the maximum angle is less than 180 degree (e.g. indicated FIG.7).

Response to Arguments
Insofar as they are argued, applicant’s arguments with respect to the newly added claims have been considered but are moot because the new ground(s) of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection points out where Ma discloses the newly added claims.

Allowable Subject Matter
	Claims 1-6, 8, 12 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
	The allowability resides in the overall structure of the device as recited in independent claim 1 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 1, including the elements/amendments added in the response filed 2022-08-08 is not fairly suggested to one of ordinary skill even after consideration of the art. 
	The examiner has cited a plurality of references on prior PTO-892 which teach related movable housing/circuit board assemblies.  However, none of the references cited during prosecution of the instant application, either taken alone or in combination, is believed to render the present invention unpatentable as claimed.
The examiner performed inventor and assignee name searches for possible double patenting issues.  No documents with conflicting claims have been identified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841            


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841